Citation Nr: 0841555	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  98-19 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased initial evaluation for chronic 
low back strain, currently 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1973 to October 
1976. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

In the November 1998 substantive appeal, the veteran 
indicated her desire for a hearing at the RO before a 
Veterans Law Judge.  In a March 2003 statement, her current 
representative noted that the veteran desired neither a video 
conference hearing nor in-person hearing before a Veterans 
Law Judge.  As such, the veteran's hearing request is 
considered withdrawn and the Board will continue with 
appellate review.  

This appeal was remanded by the Board in May 2006 for 
additional development.  

The Board also received additional lay evidence from the 
veteran in November 2007.  In September 2008, the Board sent 
the veteran a letter explaining her options regarding the new 
evidence.  In October 2008, the veteran responded that she 
waived her right to initial consideration of the new evidence 
by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2008).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.

The Board notes that the veteran raised claims for an earlier 
effective date for her lumbar spine disability and for total 
disability based upon individual unemployability in her 
statement received by the Board in January 2008.  These 
matters have not been developed for appellate review and are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that the veteran's 
lumbar spine disability was manifested by normal limitation 
of motion, pain and no muscle spasms prior to November 30, 
1999.  

3.	The competent medical evidence shows that the veteran's 
lumbar spine disability was manifested by moderate limitation 
of motion, pain, tenderness, minor additional loss of motion 
with repetition; but no weakness, ankylosis, recurring 
attacks or incapacitating episodes since November 30, 1999.


CONCLUSIONS OF LAW

1.	The criteria for an increased initial evaluation for 
chronic low back strain, currently 10 percent disabling, have 
not been met prior to November 30, 1999.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293 and 5295 (2002 and 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).

2.	The criteria for a 20 percent evaluation for chronic low 
back strain have been met since November 30, 1999.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 and 
5295 (2002 and 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the duty to notify was satisfied in June 2006, 
following the Board remand.  The Court has found that VCAA 
notice errors of timing may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the June 2006 VCAA letter fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a supplemental statement of the case issued in July 
2007 after the notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Additionally, the veteran received 
this notice in the June 2006 letter prior to the July 2007 
supplemental statement of the case.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded VA medical examinations 
in September 1997, November 1999, November 2004 and March 
2007.  The Board notes that the November 2004 VA examination 
is inadequate for rating purposes and will not be discussed 
further in this decision.  The examiner diagnosed the veteran 
with chronic low back pain.  On evaluation of the veteran's 
lumbar range of motion, the clinical findings showed that the 
lumbar spine was quite limited, but the examiner had 
commented that the testing was unreliable due to the 
veteran's report of constant pain.  In the conclusion, the 
examiner remarked that it was impossible to estimate with 
accuracy the degree to which back pain was affecting the 
veteran's functional status in the face of her overall 
clinical picture.  As this examination was unreliable, 
another VA examination was afforded to the veteran in March 
2007.  The VA examination and VCAA notification were the 
basis for the Board's May 2006 Remand.  The Board finds that 
the RO complied with its May 2006 Remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. 
§ 4.1 (2008).  If the evidence for and against a claim is in 
equipoise, the claim will be granted.  A claim will be denied 
only if the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. §  4.25 (2007).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2008).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case," and one 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must, however, be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  

Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.  Painful, unstable, or maligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).  
The factors involved in evaluating and rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2008).  In determining the 
degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The veteran is currently assigned a 10 percent evaluation for 
chronic lumbar strain under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  

The Board observes that the schedular criteria for rating 
spine disabilities have been amended twice during the 
pendency of the veteran's appeal.  The rating criteria 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, was amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  The Board will 
evaluate the veteran's claim under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version would accord 
her the highest rating.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel Opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during her 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the 
"new" criteria for intervertebral disc syndrome at any time 
on or after September 23, 2002; and (3) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  

The RO considered all these changes in adjudicating the 
veteran's claim.  The June 2004 supplemental statement of the 
case considered the old and new criteria for evaluating disc 
disease and general diseases of the lumbar spine.  The old 
and new rating criteria were also provided to the veteran and 
her representative in this decision.  Therefore, there is no 
prejudice to the veteran by this Board decision considering 
the regulation changes in adjudicating her increased rating 
claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note (2).  Further, the term 
"combined range of motion" refers to "the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation"; provided, however, 
that the aforementioned normal ranges of motion for each 
component of spinal motion, as recognized by VA, are the 
maximum that can be used for calculation of the combined 
range of motion, and each range of motion measurement is to 
be rounded to the nearest five degrees  Id., Notes (2) and 
(4).

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 40 
percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  The 
Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. §  4.6 (2007).  

In this case, the limitation of motion was noted as normal 
from April 1990 to August 1997.  Therefore, the Board finds 
that the veteran is not entitled to an increased evaluation 
under this code during this time period.  In November 1999, 
flexion was limited to 55 degrees, extension to 10 degrees 
and lateral flexion to 15 degrees bilaterally.  In March 
2007, flexion was limited to 75 degrees with pain at 55 
degrees, extension to 10 degrees, lateral rotation to 25 
degrees bilaterally, and lateral flexion to 17 degrees 
bilaterally.  The Board finds that the veteran is entitled to 
an increased evaluation from November 1999.  Based on the 
limitation of motion shown in the VA examination in November 
1999, the veteran is entitled to an increased 20 percent 
evaluation.  The Board finds that limitation of motion during 
this time was moderate.  

Lumbosacral strain was also evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.17a, Diagnostic Code 5295 
(2003).  A 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.  

In this case, there was pain on motion, and the RO assigned a 
10 percent evaluation under this code.  There was no 
objective evidence of muscle spasm prior to 2003.  There was 
loss of lateral flexion bilaterally, as shown in the November 
1999 examination.  The Board finds, however, that to award an 
additional evaluation for loss of lateral motion would be 
pyramiding.  Loss of lateral motion was contemplated in the 
20 percent evaluation awarded to the veteran for moderate 
limitation of motion under Diagnostic Code 5292 (2003).  
Therefore, to assign a separate 20 percent evaluation for 
lateral motion would be duplicative.  Additionally, there was 
no evidence of a severe disability as shown by listing, a 
positive Goldthwaite's sign, marked limitation of motion, or 
narrowing or irregularity of joint spaces to warrant an 
increased evaluation.  

Effective from September 26, 2003, Diagnostic Code 5237 
(lumbosacral or cervical strain), Diagnostic Code 5242 
(degenerative arthritis of the spine) (see also, Diagnostic 
Code 5003), and Diagnostic Code 5243 (intervertebral disc 
syndrome) are to be rated under the General Rating Formula 
for Diseases and Injuries of the Spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2008).  A 20 percent 
rating is warranted if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 
60 degrees; or if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less; or if there is favorable ankylosis of the 
entire thoracolumbar spine.  And, a 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  ("Unfavorable ankylosis" is defined, 
in pertinent part, as "a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension".  See 
I., Note (5).  These criteria are to be applied irrespective 
of whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine, and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine".  
68 Fed. Reg. at 51,455 (Supplementary Information). 

In this case, in the March 2007 VA examination, there was 
evidence of muscle spasm, kyphosis, and lumbar flattening; 
but no evidence of abnormal gait or spine contour.  This 
finding is consistent with the 20 percent evaluation the 
Board previously granted the veteran under the old criteria.  
The veteran, however, is not warranted to an increase 
evaluation under the new criteria because flexion was not 
limited to 30 degrees or less and the March 2007 examiner 
specifically found that there was no evidence of ankylosis.  

Additionally, there is evidence that the veteran was 
diagnosed with degenerative disc disease.  Therefore, the 
Board will assess her disability under the old Diagnostic 
Code 5293 or the new Diagnostic Code 5243.  Under the former 
provisions of Diagnostic Code 5293, a noncompensable 
evaluation is assigned for post-operative, cured 
intervertebral disc disease.  A 10% rating requires evidence 
of mild intervertebral disc disease.  A 20% evaluation 
necessitates evidence of moderate intervertebral disc disease 
with recurring attacks.  A 40% rating requires evidence of 
intervertebral disc disease which is severely disabling with 
recurring attacks and intermittent relief.  The highest 
evaluation allowable pursuant to this diagnostic code, 60%, 
necessitates evidence of pronounced intervertebral disc 
disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  In this case, the veteran did not have surgery on 
her lumbar spine, therefore this code does not apply.  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25 (2008).  

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10% rating 
requires evidence of incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the 
past 12 months; a 20% rating requires evidence of 
incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months; a 
40% rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; a 60% rating requires 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 
(2008).  

The Board notes the medical evidence does not show that the 
veteran had recurring attacks or was prescribed by a 
physician to bed rest because of her lumbar spine.  Most of 
the treatment records pertain to problems with her cervical 
spine, including surgery and the reason she retired.  There 
was also medical evidence of treatment for fibromyalgia.  As 
there were no recurrent attacks or incapacitating episodes as 
defined by 38 C.F.R. § 4.471a, Diagnostic Code 5243 
specifically for her lumbar spine disability, the veteran is 
not entitled to an increased evaluation under these codes for 
degenerative disc disease.  

Associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1 
(2008).  The Board notes that the veteran is already 
receiving compensation for urinary urgency and incontinence 
as of a July 2007 RO decision.   

The Board has also considered the veteran's complaints of 
pain.  There was mild tenderness in April 1990.  In November 
1999 there was no evidence of fatigability and there was some 
tenderness.  In March 2007, there was no evidence of 
weakness, but there was tenderness.  In March 2007, there was 
no additional limitation of motion with repetition in 
flexion, extension or lateral rotation, bilaterally.  There 
was minor additional loss of motion after repetition in 
lateral flexion, bilaterally.  The Board finds that the 
objective evidence shows that pain on use does not result in 
additional functional limitation to the extent that under the 
limitation of motion codes the veteran's back disability 
would be more than 20 percent disabling.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In sum, the medical evidence of record shows that the veteran 
is entitled to a 20 percent evaluation since Novemeber 30, 
1999, the date of the VA examination for moderate limitation 
of motion of the lumbar spine and muscle spasms.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects her employment, such has 
been contemplated in the assignment of the current 20 percent 
schedular evaluation.  The evidence does not reflect that the 
lumbar spine disability caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In fact, the 
medical evidence shows that the veteran retired because of 
her cervical spine condition, which is not service connected.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2008) is not warranted.


	(CONTINUED ON NEXT PAGE)





ORDER

An increased initial evaluation for chronic low back strain 
prior to November 30, 1999 is denied. 

A 20 percent evaluation for chronic low back strain since 
November 30, 1999, is granted, subject to the laws and 
regulations governing the payment of monetary awards. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


